                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


    LIQWD, INC. and OLAPLEX LLC,

                                  Plaintiffs,
                                                               CIVIL ACTION NO. 17-14-JFB-SRF
                          vs.
                                                                  MEMORANDUM AND ORDER
    L’ORÉAL USA, INC., L’ORÉAL USA
    PRODUCTS, INC., L’ORÉAL USA S/D,
    INC. and REDKEN 5TH AVENUE NYC,
    LLC,

                                Defendants.

        This matter is before the Court on two letters, one requesting oral argument on the

post-trial motions in this case, D.I. 1144, and the other, plaintiff’s response by letter, D.I.

1150.1 Further, plaintiffs filed a letter to the Court with a proposed final judgment. D.I.

1165.     In addition, the plaintiffs have filed a letter to the Court regarding a procedural

dispute by the parties.2 D.I. 1179. Also, defendants have filed a motion to stay in

abeyance its protective appeal. D.I. 1181.

        D.I. 1165

        The only remaining issue is entry of the final judgment. The Court ordered the

parties to meet and confer and provide a final proposed judgment to the Court. D.I. 1162

p. 34 at ¶ 11. The parties agreed to most of the final judgment to be entered by the Court.

See D.I. 1165. The parties disagree as to the following:




1 The Court denies these requests as moot as it has already ruled on the post-trial motions. See D.I.
1162.
2 The plaintiff asks this Court to enter Final Judgment in this case, thereby mooting D.I. 1179 and D.I.

1181. The Court agrees and will deny D.I. 1179 and D.I. 1181 as moot.
                 •   Whether L’Oréal’s dismissed Counterclaims should be enumerated

                     in a list that does not include the Counterclaims for Declaratory

                     Judgment of Invalidity (L’Oréal’s position), or referred to simply as

                     L’Oréal dismissed Counterclaims (Olaplex’s position) [Paragraph 7];

                     • Whether L’Oréal’s affirmative defense of “Inequitable Conduct”

                     should be called out specifically amongst its dismissed affirmative

                     defenses (L’Oréal’s position), or not (Olaplex’s position) [Paragraph

                     8].

D.I. 1165, Ex. A (plaintiffs’ proposed judgment) and B (defendants’ proposed judgment).

The Court carefully reviewed the proposed language and determines that it will adopt the

plaintiffs’ position as to both paragraphs 7 and 8. Plaintiffs’ version most accurately

depicts the rulings and trial determinations in this case.

       THEREFORE, IT IS ORDERED THAT:

       1. The letters requesting post-trial hearing and the objection to the same, D.I.

          1144 and D.I. 1150, are denied as moot;

       2. Likewise, the letter regarding the procedural dispute is denied as moot, D.I.

          1179, as is the letter regarding the abeyance, D.I. 1181; and

       3. The Judgment in this case is entered in conjunction with this Order.

DATED this 24th day of March 2020.

                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge
